Exhibit 10.1

 

 

 

SHAREHOLDERS AGREEMENT

BY AND AMONG

CUSHMAN & WAKEFIELD PLC

AND

THE SHAREHOLDERS PARTY HERETO

DATED AS OF AUGUST 6, 2018

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     2  

Section 1.1

   Definitions      2  

Section 1.2

   Other Interpretive Provisions.      6  

ARTICLE II REPRESENTATIONS AND WARRANTIES

     6  

Section 2.1

   Existence; Authority; Enforceability      6  

Section 2.2

   Absence of Conflicts      6  

Section 2.3

   Consents      6  

ARTICLE III GOVERNANCE

     7  

Section 3.1

   The Board.      7  

ARTICLE IV GENERAL PROVISIONS

     12  

Section 4.1

   Company Articles      12  

Section 4.2

   Trading Windows      12  

Section 4.3

   Corporate Opportunities.      12  

Section 4.4

   Assignment; Benefit.      14  

Section 4.5

   Confidentiality.      14  

Section 4.6

   Termination      16  

Section 4.7

   Severability      16  

Section 4.8

   Entire Agreement; Amendment.      16  

Section 4.9

   Counterparts      16  

Section 4.10

   Notices      16  

Section 4.11

   Governing Law      18  

Section 4.12

   Dispute Resolution.      18  

Section 4.13

   Specific Performance      20  

Section 4.14

   Acquisition of Shares.      20  

 

 

i



--------------------------------------------------------------------------------

This SHAREHOLDERS AGREEMENT (as it may be amended from time to time in
accordance with the terms hereof, the “Agreement”), dated as of August 6, 2018,
is made by and among:

i.     Cushman & Wakefield plc, a public limited company incorporated in England
and Wales with registered number 11414195 (the “Company”);

ii.    TPG Drone Investment, L.P. (“TPG Drone Investment”) and TPG Drone
Co-Invest, L.P. (“TPG Drone Co-Invest” and, together with TPG Drone Investment
and their Affiliates, “TPG”);

iii.   PAGAC Drone Holding I LP (together with its Affiliates, “PAG”);

iv.   2339532 Ontario Limited and Ontario Teachers’ Pension Plan Board (together
with their respective Affiliates, “OTPP”)

v.    DTZ Investment Holdings LP (“DTZ LP”); and

vi.   such other Persons who from time to time become party hereto by executing
a counterpart signature page hereof and are designated by the Board (as defined
below) as “Other Shareholders” (the “Other Shareholders” and, together with TPG,
PAG and OTPP, the “Shareholders”).

RECITALS

WHEREAS, on November 3, 2014, TPG Asia VI SF Pte. Ltd., PAG, OTPP, DTZ
Investment Holdings GenPar LLP (the “LLP”), DTZ LP, DTZ Jersey Holdings Limited
(“Drone TopCo”) and Fairway Trust Limited (the “Designated Partner”) entered
into the First Amended and Restated Limited Liability Partnership Agreement
relating to DTZ Investment Holdings GenPar LLP, as amended by an amendment
agreement, dated March 22, 2017 between TPG Drone Investment, L.P., PAG, OTPP,
the LLP, the DTZ LP, Drone TopCo and the Designated Partner, which contained
certain enumerated governance rights;

WHEREAS, on July 6, 2018, FTL Nominees 2 Limited, a Jersey company, on behalf of
DTZ LP, exchanged all of the shares it held in Drone TopCo for depositary
receipts issued by a nominee of Computershare Trust Company, N.A. in respect of
newly issued ordinary shares, with a nominal value of $0.10, of Cushman &
Wakefield Limited, a private limited company under the laws of England and Wales
(now known as the Company);

WHEREAS, on July 6, 2018, Drone TopCo distributed and transferred its shares in
DTZ UK Guarantor Limited to Cushman & Wakefield Limited, after which it intended
to commence a summary winding-up procedure under the laws of Jersey;

WHEREAS, on July 19, 2018, Cushman & Wakefield Limited re-registered as a public
limited company under the laws of England and Wales;

 



--------------------------------------------------------------------------------

WHEREAS, on August 1, 2018, the Company priced an initial public offering (the
“IPO”) of the Company’s ordinary shares (the “Ordinary Shares”), pursuant to an
Underwriting Agreement dated August 1, 2018 (the “Underwriting Agreement”); and

WHEREAS, the parties hereto desire to provide for certain governance rights and
other matters, and to set forth the respective rights and obligations of the
Shareholders following the IPO.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
covenants and agreements of the parties hereto, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1     Definitions. As used in this Agreement, the following terms
shall have the following meanings:

“Affiliate” means any Person that directly or indirectly through one or more
intermediaries controls, or is controlled by, or is under common control with,
such specified Person; provided that the Company, and each of its subsidiaries
shall not be deemed to be Affiliates of TPG, PAG, OTPP or DTZ LP; and provided
further that any portfolio companies of any Sponsor shall not be considered
“Affiliates” hereunder. As used in this definition, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through beneficial
ownership of voting securities, by contract or otherwise.

“Affiliated Person” has the meaning set forth in Section 4.5(a).

“Agreement” has the meaning set forth in the Preamble.

“Acquired Knowledge” has the meaning set forth in Section 4.3(a).

“beneficially own” has the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act; provided that, prior to the distribution by DTZ LP to the Sponsors
of all of their respective shares in the Company, a Sponsor will be deemed to
beneficially own, in addition to the shares it owns directly, the shares in DTZ
LP attributable to such Sponsor; and provided further that, after such a
distribution by DTZ LP of all or any portion of their respective shares in the
Company, a Sponsor will not be deemed to beneficially own the shares held by the
other Sponsors solely as a result of entering into this Agreement.

“Board” means the board of directors of the Company.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York, New York.

 

2



--------------------------------------------------------------------------------

“Chief Executive Officer” means the chief executive officer of the Company then
in office.

“Closing” means the closing of the IPO.

“Company” has the meaning set forth in the Preamble.

“Company Articles” means the articles of association of the Company in effect on
the date hereof, as may be amended from time to time.

“Company Shares” means (i) all Ordinary Shares outstanding at the time of
determination, (ii) all Ordinary Shares issuable upon exercise, conversion or
exchange of any option, warrant or convertible security and (iii) all Ordinary
Shares directly or indirectly issued or issuable with respect to the securities
referred to in clauses (i) or (ii) above by way of unit or stock dividend or
unit or stock split, or in connection with a combination of units or shares,
recapitalization, merger, consolidation or other reorganization.

“Consolidation Order” has the meaning set forth in Section 4.12(i).

“Coordination Agreement” means the Coordination Agreement, by and among TPG
Drone Investment, TPG Drone Co-Invest, PAG and OTPP, dated as of the date
hereof, as amended, modified or supplemented from time to time.

“Corporate Opportunity” means (i) an investment or business opportunity or
activity, including without limitation those that might be considered the same
as or similar to the Company’s business or the business of any Affiliate or any
direct or indirect subsidiary of the Company, including those deemed to be
competing with the Company or any Affiliate or any direct or indirect subsidiary
of the Company, or (ii) a prospective economic or competitive advantage in which
the Company or any Affiliate or any direct or indirect subsidiary of the Company
could have an interest or expectancy. In addition to and notwithstanding the
foregoing, a Corporate Opportunity shall not be deemed to be a potential
opportunity for the Company or any Affiliates or any direct or indirect
subsidiary if it is a business opportunity that (i) the Company, Affiliate or
direct or indirect subsidiary, as applicable, is not financially able or
contractually permitted or legally able to undertake, (ii) from its nature, is
not in the line of the Company’s, Affiliate’s or direct or indirect
subsidiary’s, as applicable, business or is of no practical advantage to it or
(iii) is one in which the Company, Affiliate or direct or indirect subsidiary,
as applicable, has no interest or reasonable expectancy.

“Designated Partner” has the meaning set forth in the Recitals.

“Dispute” has the meaning set forth in Section 4.12(a).

“Drone TopCo” has the meaning set forth in the Recitals.

“DTZ LP” has the meaning set forth in the Preamble.

 

3



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto, and any rules and regulations promulgated thereunder, all as
the same shall be in effect from time to time.

“Fund Indemnitors” has the meaning set forth in Section 3.1(n).

“ICC Court” has the meaning set forth in Section 4.12(a).

“ICC Rules” has the meaning set forth in Section 4.12(a).

“Indemnification Agreement” has the meaning set forth in Section 3.1(n).

“Indemnitee” has the meaning set forth in Section 3.1(n).

“Independent Director” means a director that satisfies both (a) the requirements
to qualify as an “independent director” under the stock exchange rules of the
stock exchange on which the Ordinary Shares are then-currently listed and
(b) the independence criteria set forth in Rule 10A-3 under the Exchange Act, as
amended from time to time.

“IPO” has the meaning set forth in the Recitals.

“Majority in Interest” means, with respect to the Shareholders or any subset
thereof, Shareholders who beneficially own a majority of Company Shares held by
the Shareholders or such subset of Shareholders, as applicable.

“Necessary Action” means, with respect to a specified result, all actions
necessary (subject to Section 4.14(b)), to the fullest extent permitted by
applicable law, to cause such result, including, without limitation, (i) voting
or providing a written consent or proxy with respect to the Company Shares,
(ii) causing the adoption of shareholders’ resolutions and amendments to the
organizational documents of the Company, (iii) in the case of each Sponsor,
exercising its rights as limited partners of DTZ LP and as limited liability
partners of the LLP to cause DTZ LP and the LLP, respectively, to take all
actions necessary to achieve such result; (iv) in the case of each Sponsor,
causing its Sponsor Directors (subject to any fiduciary duties that such Sponsor
Directors may have as directors of the Company) to act in a certain manner or
causing them to be removed in the event they do not act in such a manner;
(v) executing agreements and instruments, and (vi) making, or causing to be
made, with governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result.

“Ordinary Shares” has the meaning set forth in the Recitals.

“Other Shareholders” has the meaning set forth in the Preamble.

“OTPP” has the meaning set forth in the Preamble, it being understood that prior
to the distribution, directly or indirectly, by 2339532 Ontario Limited of all
of its Company Shares to Ontario Teachers’ Pension Plan Board, including through
one or more of its Affiliates, “OTPP” shall refer to 2339532 Ontario Limited and
Ontario Teachers’ Pension Plan Board and after such

 

4



--------------------------------------------------------------------------------

distribution “OTPP” shall refer to Ontario Teachers’ Pension Plan Board and any
such Affiliates holding Company Shares.

“OTPP Designee” has the meaning set forth in Section 3.1(d).

“OTPP Director” has the meaning set forth in Section 3.1(a).

“PAG” has the meaning set forth in the Preamble.

“PAG Designee” has the meaning set forth in Section 3.1(c).

“PAG Director” has the meaning set forth in Section 3.1(a).

“Person” means any individual, partnership, limited liability company,
corporation, trust, association, estate, unincorporated organization or
government or any agency or political subdivision thereof.

“Representatives” means, with respect to any Person, any of such Person’s
officers, directors, employees, agents, attorneys, accountants, actuaries,
consultants or financial advisors or other Person associated with, or acting on
behalf of, such Person.

“Shareholders” has the meaning set forth in the Preamble.

“Sponsor Affiliated Person” means each of TPG, PAG, OTPP and DTZ LP and all of
their respective partners, principals, directors, officers, members, managers,
managing directors, advisors, consultants and employees, Affiliates, the Sponsor
Directors, or any officer of the Company that is an Affiliate of the Sponsors.

“Sponsor Confidential Information” has the meaning set forth in Section 4.5(a).

“Sponsor Designee” has the meaning set forth in Section 3.1(d).

“Sponsor Director” has the meaning set forth in Section 3.1(a).

“Sponsors” mean each of TPG, PAG and OTPP.

“TPG” has the meaning set forth in the Preamble.

“TPG Designee” has the meaning set forth in Section 3.1(b).

“TPG Director” has the meaning set forth in Section 3.1(a).

“TPG Drone Co-Invest” has the meaning set forth in the Preamble.

“TPG Drone Investment” has the meaning set forth in the Preamble.

“Unaffiliated Director” has the meaning set forth in Section 3.1(a).

“Underwriting Agreement” has the meaning set forth in the Recitals.

 

5



--------------------------------------------------------------------------------

Section 1.2     Other Interpretive Provisions.

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

The words “hereof,” “herein,” “hereunder” and similar words refer to this
Agreement as a whole and not to any particular provision of this Agreement; and
any subsection and section references are to this Agreement unless otherwise
specified.

The term “including” is not limiting and means “including without limitation.”

The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

Whenever the context requires, any pronouns used herein shall include the
corresponding masculine, feminine or neuter forms.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Each of the parties to this Agreement hereby represents and warrants to each
other party to this Agreement that as of the date such party executes this
Agreement:

Section 2.1     Existence; Authority; Enforceability. Such party has the power
and authority to enter into this Agreement and to carry out its obligations
hereunder. Such party is duly organized and validly existing under the laws of
its jurisdiction of organization, and the execution of this Agreement, and the
consummation of the transactions contemplated herein, have been authorized by
all necessary action on the part of its board of directors (or equivalent) and
shareholders (or other holders of equity interests), if required, and no other
act or proceeding on its part is necessary to authorize the execution of this
Agreement or the consummation of any of the transactions contemplated hereby.
This Agreement has been duly executed by such party and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally or by equitable
principles relating to enforceability.

Section 2.2     Absence of Conflicts. The execution and delivery by such party
of this Agreement and the performance of its obligations hereunder does not and
will not (a) conflict with, or result in the breach of any provision of the
constitutive documents of such party, (b) result in any violation, breach,
conflict, default or an event of default (or an event which with notice, lapse
of time, or both, would constitute a default or an event of default), or give
rise to any right of acceleration or termination or any additional payment
obligation, under the terms of any material contract, agreement or permit to
which such party is a party or by which such party’s assets or operations are
bound or affected, or (c) violate, in any material respect, any law applicable
to such party.

Section 2.3     Consents. Other than as expressly required herein or any
consents which have already been obtained, no consent, waiver, approval,
authorization, exemption, registration,

 

6



--------------------------------------------------------------------------------

license or declaration is required to be made or obtained by such party in
connection with (a) the execution, delivery or performance of this Agreement or
(b) the consummation of any of the transactions contemplated herein.

ARTICLE III

GOVERNANCE

Section 3.1     The Board.

(a) Composition of the Board. Prior to Closing, the Company, DTZ LP and the
Shareholders shall take all Necessary Action to cause the Board to be comprised
of seven (7) directors, (i) two (2) of whom shall be designated by TPG
(including any other directors designated by TPG and elected to the Board
pursuant to Section 3.1(b) or (f) below, each, a “TPG Director”), (ii) two
(2) of whom shall be designated by PAG (including any other directors designated
by PAG and elected to the Board pursuant to Section 3.1(c) or (f) below, each, a
“PAG Director”), (iii) one (1) of whom shall be designated by OTPP (including
any other director designated by OTPP and elected to the Board pursuant to
Section 3.1(d) or (f) below, an “OTPP Director” and, together with each TPG
Director and PAG Director, the “Sponsor Directors”), (iv) one (1) of whom shall
be the Chief Executive Officer, and (v) one (1) of whom shall satisfy the
requirements to qualify as an Independent Director and whom shall be jointly
designated for nomination by the Sponsors.

The foregoing directors shall be divided into three classes of directors, each
of whose members shall serve for staggered three-year terms as follows:

 

  (1)

the class I directors shall include Jonathan Coslet (designated by TPG) and
Elaine Chen (designated by PAG);

 

  (2)

the class II directors shall include Brett White and Billie Williamson; and

 

  (3)

the class III directors shall include Timothy Dattels (designated by TPG),
Lincoln Pan (designated by PAG) and Raju Ruparelia (designated by OTPP).

The initial term of the class I directors shall expire at the Company’s 2019
annual general meeting of shareholders; the initial term of the class II
directors shall expire at the Company’s 2020 annual general meeting of
shareholders; and the initial term of the class III directors shall expire at
the Company’s 2021 annual general meeting of shareholders, in each case subject
to the applicable thresholds described in Section 3.1(b), (c) and (d) below.

Subject to the Company Articles, a director shall remain a member of the class
of directors to which he or she was assigned in accordance with this
Section 3.1(a). The initial terms of each class of directors shall expire as set
forth in this Section 3.1(a), subject to such director’s earlier death,
resignation, disqualification or removal. Subject to any fiduciary duties that
any Sponsor Director may have as a director of the Company and the provisions of
Section 3.1(f) below, the Sponsors agree to procure that their respective
Sponsor Directors do not vote to remove another Sponsor Director from the Board.

 

7



--------------------------------------------------------------------------------

After Closing, if determined by the Sponsors or to comply with stock exchange
independence requirements, up to two (2) additional directors satisfying the
requirements to qualify as an Independent Director may be appointed by a
majority of the Board (each, an “Unaffiliated Director”).

The Board shall consist of seven (7) directors until the earlier of (i) such
time as a majority of directors vote to expand the board, including at such
times as necessary to add one or more Independent Directors to satisfy
requirements under applicable stock exchange rules for independent audit
committee members, and including in accordance with the foregoing paragraph, and
(ii) the Sponsors’ beneficial ownership percentage collectively falls below 50%
of the total Ordinary Shares outstanding at Closing, at which time the Company
and the Shareholders shall take all Necessary Action to cause the Board to act
to increase the number of directors to nine (9), including action to fill
vacancies, if any, created by such increase.

(b) TPG Representation. At each applicable annual or special meeting of
shareholders at which directors are to be elected, there shall be included in
the slate of nominees recommended by the Board for election as directors that
number of individuals designated by TPG (each, a “TPG Designee”) that, if
elected, will result in TPG having two (2) TPG Directors; provided, however,
that (A) if TPG, in the aggregate, beneficially owns, as of the date that is 120
days before the date of such annual or special meeting of shareholders, less
than 7.5% of the Ordinary Shares outstanding as of Closing, then one (1) TPG
Director must offer to tender his or her resignation in connection with such
meeting and, with respect to such meeting and subsequent meetings, the number of
TPG Designees shall be reduced to one (1) TPG Designee; and (B) if TPG, in the
aggregate, beneficially owns, as of the date that is 120 days before the date of
such annual or special meeting of shareholders, less than 2.5% of the Ordinary
Shares outstanding as of Closing, then the remaining TPG Director must offer to
tender his or her resignation in connection with such meeting and, with respect
to such meeting and subsequent meetings, TPG shall have no right to designate a
TPG Designee. In the event that any TPG Director offers to tender his or her
resignation, the Board shall use its discretion as to whether to accept such
resignation and, if the Board chooses to accept such resignation, such TPG
Director shall resign.

(c) PAG Representation. At each applicable annual or special meeting of
shareholders at which directors are to be elected, there shall be included in
the slate of nominees recommended by the Board for election as directors that
number of individuals designated by PAG (each, a “PAG Designee”) that, if
elected, will result in PAG having two (2) PAG Directors; provided, however,
that (A) if PAG, in the aggregate, beneficially owns, as of the date that is 120
days before the date of such annual or special meeting of shareholders, less
than 7.5% of the Ordinary Shares outstanding as of Closing, then one (1) PAG
Director must offer to tender his or her resignation in connection with such
meeting and, with respect to such meeting and subsequent meetings, the number of
PAG Designees shall be reduced to one (1) PAG Designee; and (B) if PAG, in the
aggregate, beneficially owns, as of the date that is 120 days before the date of
such annual or special meeting of shareholders, less than 2.5% of the Ordinary
Shares outstanding as of Closing, then the remaining PAG Director must offer to
tender his or her resignation in connection with such meeting and, with respect
to such meeting and subsequent meetings, PAG shall have no right to designate a
PAG Designee. In the event that any PAG Director offers to tender his or her
resignation, the Board shall use its discretion as to whether to

 

8



--------------------------------------------------------------------------------

accept such resignation and, if the Board chooses to accept such resignation,
such PAG Director shall resign.

(d) OTPP Representation. At each applicable annual or special meeting of
shareholders at which directors are to be elected, there shall be included in
the slate of nominees recommended by the Board for election as directors that
number of individuals designated by OTPP (each, an “OTPP Designee” and, together
with each TPG Designee and PAG Designee, the “Sponsor Designees”) that, if
elected, will result in OTPP having one (1) OTPP Director; provided, however,
that if OTPP, in the aggregate, beneficially owns, as of the date that is 120
days before the date of such annual or special meeting of shareholders, less
than 2.5% of the Ordinary Shares outstanding as of Closing, then the OTPP
Director must offer to tender his or her resignation in connection with such
meeting and, with respect to such meeting and subsequent meetings, OTPP shall
have no right to designate a OTPP Designee. In the event that the OTPP Director
offers to tender his or her resignation, the Board shall use its discretion as
to whether to accept such resignation and, if the Board chooses to accept such
resignation, the OTPP Director shall resign.

(e) CEO Representation. Subject to the penultimate sentence of Section 3.1(f),
if the term of the Chief Executive Officer as a director on the Board is to
expire in conjunction with any annual or special meeting of shareholders at
which directors are to be elected, the Chief Executive Officer shall be included
in the slate of nominees recommended by the Board for election.

(f) Vacancies. Except as provided for in Sections 3.1(b), (c) and (d) and to the
extent not inconsistent with the Company Articles, (i) each Sponsor shall have
the exclusive right to remove its Sponsor Directors from the Board, and the
Board and the other Sponsors shall, at the request of such Sponsor, take all
Necessary Action to cause the removal of any Sponsor Director nominated by such
Sponsor and (ii) each Sponsor shall have the exclusive right to designate for
election to the Board directors to fill vacancies created by reason of death,
removal or resignation of its Sponsor Directors, and the Board and the other
Sponsors shall, at the request of such Sponsor, take all Necessary Action to
cause any such vacancies to be filled by replacement directors designated by
such Sponsor as promptly as reasonably practicable; provided, that, for the
avoidance of doubt and notwithstanding anything to the contrary in this
paragraph, a Sponsor shall not have the right to designate a replacement
director, and the Board and the Sponsors shall not be required to take any
action to cause any vacancy to be filled with any Sponsor Designee, to the
extent that election or appointment of such Sponsor Designee to the Board would
result in a number of directors designated by a Sponsor in excess of the number
of directors that such Sponsor is then entitled to designate for membership on
the Board pursuant to Section 3.1(b), (c) or (d), as applicable. If the Chief
Executive Officer resigns or is terminated for any reason, the Board and the
Sponsors shall take all Necessary Action to remove the Chief Executive Officer
from the Board and fill such vacancy with the next Chief Executive Officer in
office. If any Independent Director resigns or is terminated for any reason, the
Sponsors shall take all Necessary Action to fill such vacancy with another
Independent Director who shall be appointed by a majority of the Board.

(g) Additional Unaffiliated Directors. For so long as the Sponsors each have the
right to designate at least one (1) director for nomination under this
Agreement, the Company and the

 

9



--------------------------------------------------------------------------------

Sponsors will take all Necessary Action to ensure that the number of directors
serving on the Board shall not exceed nine (9) (or, after a majority of the
directors vote to further expand the Board, eleven (11)) and shall be no fewer
than five (5).

(h) Approval Rights. Any amendment to the organizational documents of the
Company that would have a disproportionally adverse and material effect on TPG,
PAG or OTPP (other than as a result of disparate share ownership) shall require
approval by the Board, including the affirmative vote of a majority of the
Sponsor Directors for so long as at least one (1) Sponsor Director is on the
Board and the affirmative vote of at least one (1) of the Sponsor Directors
representing each of the Sponsor(s) so adversely affected for so long as at
least one (1) Sponsor Director of such adversely affected Sponsor is on the
Board. The parties hereto agree not to vote in favor of any amendment that does
not have the requisite Board approval.

(i) Committees. Subject in each case to applicable laws and stock exchange
regulations, (i) TPG shall have the right to have a representative appointed to
serve on each committee of the Board for so long as TPG has the right to
designate at least one (1) director for election to the Board, (ii) PAG shall
have the right to have a representative appointed to serve on each committee of
the Board for so long as PAG has the right to designate at least one
(1) director for election to the Board and (iii) OTPP shall have the right to
have a representative appointed to serve on each of the Nominating and
Governance Committee and the Compensation Committee of the Board for so long as
OTPP has the right to designate at least one (1) director for election to the
Board. Subject in each case to applicable laws and stock exchange regulations,
each Sponsor shall have the right to have a representative appointed as an
observer to any committee of the Board to which such Sponsor (i) has not
appointed a representative or (ii) is prohibited by applicable laws or stock
exchange regulations from having a representative appointed, in each case for so
long as such Sponsor has the right to designate at least one (1) director for
nomination under this Agreement.

(j) Reimbursement of Expenses. The Company shall reimburse each Sponsor Director
and Sponsor Designee for all reasonable and documented out-of-pocket expenses
incurred in connection with such director’s or designee’s participation in the
meetings of the Board or any committee of the Board, including all reasonable
and documented travel, lodging and meal expenses.

(k) Nomination. With respect to any Sponsor Designee, the Company and the
Sponsors shall take all Necessary Action to cause the Board and Nominating and
Governance Committee to, if applicable, (i) include such Sponsor Designee in the
slate of nominees recommended by the Board for the applicable class of directors
for election by the shareholders of the Company or (ii) appoint such Sponsor
Designee to fill a vacancy on the Board created by the departure of a Sponsor
Director. The Company agrees to take all Necessary Action to include such
Sponsor Designee in the applicable proxy statement for such shareholder meeting.

(l) Loss of Controlled Company Exemption. Within one (1) year (or any shorter
period that may be required by applicable law or by the applicable rules and
regulations of the Securities and Exchange Commission or the applicable stock
exchange on which the Company Shares are listed) after the Company ceases to
qualify as a “controlled company” as defined by the applicable stock exchange
rules on which the Company Shares are then-currently listed, the

 

10



--------------------------------------------------------------------------------

Sponsors shall take all Necessary Action to ensure that a sufficient number of
the Sponsor Directors qualify as “independent directors” as defined by the
applicable stock exchange rules to ensure that the Board complies with stock
exchange independence requirements.

(m) D&O Insurance. The Company shall obtain customary director and officer
indemnity insurance on commercially reasonable terms for each of its directors,
and the Sponsor Directors shall also be provided the benefit of customary
director indemnity agreements.

(n) Indemnification Priority. The Company hereby acknowledges that, in addition
to the rights provided to each Sponsor Director or other indemnified person
covered by any such indemnity insurance policy (any such Person, an
“Indemnitee”) or any indemnification agreement that such Indemnitee may enter
into with the Company from time to time (the “Indemnification Agreements”), the
Indemnitees may have certain rights to indemnification, advancement of expenses
and/or insurance provided by the Sponsors or one or more of their respective
Affiliates (collectively, the “Fund Indemnitors”). Notwithstanding anything to
the contrary in any of the Indemnification Agreements or this Agreement, the
Company hereby agrees that, to the fullest extent permitted by law, with respect
to its indemnification and advancement obligations to the Indemnitees under the
Indemnification Agreements, this Agreement or otherwise, the Company (i) is the
indemnitor of first resort (i.e., its and its insurers’ obligations to advance
expenses and to indemnify the Indemnitees are primary and any obligation of the
Fund Indemnitors or their insurers to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by any of the
Indemnitees is secondary and excess), (ii) shall be required to advance the full
amount of expenses incurred by each Indemnitee and shall be liable for the full
amount of all losses of each Indemnitee or on his, her or its behalf to the
extent legally permitted and as required by this Agreement and the
Indemnification Agreements, without regard to any rights such Indemnitees may
have against the Fund Indemnitors or their insurers, and (iii) irrevocably
waives and relinquishes, and releases the Fund Indemnitors and such insurers
from, any and all claims against the Fund Indemnitors or such insurers for
contribution, subrogation or any other recovery of any kind in respect thereof.
In furtherance and not in limitation of the foregoing, the Company agrees that
in the event that any Fund Indemnitor or its insurer should advance any expenses
or make any payment to any Indemnitee for matters subject to advancement or
indemnification by the Company pursuant to this Agreement or otherwise, the
Company shall promptly reimburse such Fund Indemnitor or insurer and that such
Fund Indemnitor or insurer shall be subrogated to all of the claims or rights of
such Indemnitee under the Indemnification Agreements, this Agreement or
otherwise, including to the payment of expenses in an action to collect. The
Company agrees that any Fund Indemnitor or insurer thereof not a party hereto
shall be an express third party beneficiary of this Section 3.1(n), able to
enforce such clause according to its terms as if it were a party hereto. Nothing
contained in the Indemnification Agreements is intended to limit the scope of
this Section 3.1(n) or the other terms set forth in this Agreement or the rights
of the Fund Indemnitors or their insurers hereunder.

(o) Voting Agreement. Subject to Section 4.14(b), the Sponsors each hereby agree
to vote all Company Shares beneficially owned by such Sponsor at each annual or
other meeting of the Company at which directors of the Company are to be
elected, in favor of, or to take other Necessary Action and the Company agrees
to take all Necessary Action to cause the election as members of the Board of
Directors of those individuals described in Section 3.1(b), (c) and (d) in

 

11



--------------------------------------------------------------------------------

accordance with, and otherwise to achieve the composition of the Board of
Directors and effect the intent of, the provisions of this
Section 3.1; provided, however, the requirements of this Section 3.1(o) shall
cease (i) with respect to each Sponsor, upon the earlier to occur of the date on
which (A) such Sponsor ceases to have the right, in accordance with this
Section 3.1, to designate a director for nomination to the Board of Directors
and (B) the Sponsors mutually agree to terminate the requirement to effect the
requirements set forth in this Section 3.1(o).

(p) Subsidiaries. The composition of the boards of directors and committees of
all other subsidiaries of the Company shall be as determined by the Board.

ARTICLE IV

GENERAL PROVISIONS

Section 4.1     Company Articles. In the event of any conflict between the terms
of this Agreement and the Company Articles then, as between the parties hereto,
the terms of this Agreement shall prevail.

Section 4.2     Trading Windows. The Company shall (i) use its reasonable best
efforts to notify each Sponsor of each “closing” and “opening” date under the
trading windows established by the Company’s insider trading policy, in each
case, at least three (3) Business Days prior to each such date and (ii), at the
request of any Sponsor, confirm to the requesting Sponsor whether a trading
window is open at such time.

Section 4.3     Corporate Opportunities.

(a) In recognition and anticipation that the Sponsor Affiliated Persons
(i) currently or may in the future serve as directors, officers or agents of the
Company or its direct or indirect subsidiaries, (ii) currently or may in the
future have access to information about the Company and its direct or indirect
subsidiaries that may, to the fullest extent permitted by applicable law,
enhance each such Sponsor Affiliated Person’s knowledge and understanding of
(A) the industries in which the Company and its direct and indirect subsidiaries
operate, (B) the activities in which the Company and its direct or indirect
subsidiaries now engage, may continue to engage or may in the future engage
(which shall include, without limitation, other business activities that overlap
with or compete with those in which the Company and its Affiliates and its
direct or indirect subsidiaries may engage directly or indirectly) or
(C) related lines of business in which the Company or its direct or indirect
subsidiaries may engage directly or indirectly (collectively, “Acquired
Knowledge”) and (iii) currently or may in the future have an interest in the
same or similar areas of corporate opportunity as the Company or its direct or
indirect subsidiaries may have an interest directly or indirectly, the
provisions of this Section 4.3 are set forth to regulate and define, to the
fullest extent permitted by applicable law, the conduct of certain affairs of
the Company and its direct or indirect subsidiaries with respect to certain
classes or categories of business opportunities as they may involve a Sponsor
Affiliated Person, and the powers, rights, duties and liabilities of the Company
and its direct or indirect subsidiaries and their respective direct or indirect
partners, members, and shareholders in connection therewith.

 

12



--------------------------------------------------------------------------------

(b) Notwithstanding any provision of this Agreement to the contrary, to the
fullest extent permitted by applicable law, if any Sponsor Affiliated Person
acquires knowledge of a potential Corporate Opportunity or otherwise is then
exploiting any Corporate Opportunity, the Company and its Affiliates and its
direct or indirect subsidiaries shall have no interest or expectancy in such
Corporate Opportunity, or in being offered an opportunity to participate in such
Corporate Opportunity, and any interest or expectancy in any Corporate
Opportunity or any expectation in being offered the opportunity to participate
in any Corporate Opportunity is hereby renounced and waived so that, such
Sponsor Affiliated Person, to the fullest extent permitted by applicable law,
(i) shall have no duty (fiduciary, statutory, contractual or otherwise) to
communicate or present such Corporate Opportunity to the Company or any of its
Affiliates or any of its direct or indirect subsidiaries or any shareholder of
the Company; (ii) shall have the right to hold or pursue, directly or
indirectly, any such Corporate Opportunity for the Sponsor’s own account and
benefit or the Sponsor may direct such Corporate Opportunity to another person
(including any Sponsor Affiliated Persons); and (iii) shall not be liable to the
Company, any of its Affiliates or any of its direct or indirect subsidiaries,
their respective Affiliates or their respective direct or indirect partners,
members, or shareholder, for breach of any duty (fiduciary, statutory,
contractual or otherwise) as a shareholder, director or officer of the Company
or otherwise by reason of the fact that it pursues or acquires such Corporate
Opportunity, directs such Corporate Opportunity to another person or does not
communicate information regarding such Corporate Opportunity to the Company or
any of its Affiliates or any of its direct or indirect subsidiaries.

(c) The Company hereby expressly acknowledges and agrees that each of the
Sponsors, their Affiliates and affiliated investment funds and any Sponsor
Affiliated Person, has the right to, and shall have no duty (fiduciary,
statutory, contractual or otherwise) not to, (i) directly or indirectly engage
in the same or similar business activities or lines of business as the Company
or any of its direct or indirect subsidiaries engages or proposes to engage, on
such Person’s own behalf, or in partnership with, or as an employee, officer,
director, member or shareholder of any other Person, including those lines of
business deemed to be competing with the Company or any of its direct or
indirect subsidiaries; (ii) do business with any potential or actual customer or
supplier of the Company or any of its Affiliates or its direct or indirect
subsidiaries; and (iii) employ or otherwise engage any officer or employee of
the Company or any of its Affiliates or direct or indirect subsidiaries. The
Company hereby expressly acknowledges and agrees that neither the Company nor
any of its Affiliates or any of its direct or indirect subsidiaries nor any
shareholder of the Company shall have any rights in and to the business ventures
of the Sponsors, their Affiliates and affiliated investment funds, or the income
or profits derived therefrom. To the fullest extent permitted by law, none of
the Sponsor Affiliated Persons shall be liable to the Company, any of its
Affiliates or its direct or indirect subsidiaries, their respective Affiliates
or their respective direct or indirect partners, members, or shareholders, for
breach of any duty (fiduciary, statutory, contractual or otherwise) as a
shareholder, director or officer of the Company or otherwise by reason that such
Sponsor Affiliated Person is engaging in any activities or lines of business or
competing with the Company or its direct or indirect subsidiaries.

(d) The Company hereby acknowledges and agrees that, to the fullest extent
permitted by applicable law, (i) in the event of any conflict of interest
between the Company or any of its direct or indirect subsidiaries, on the one
hand, and any Sponsor Affiliated Person, on

 

13



--------------------------------------------------------------------------------

the other hand, such Sponsor Affiliated Person (including each Sponsor Director,
acting in its capacity as a director and/or any Sponsor Affiliated Person
serving as an officer of the Company or any of its direct or indirect
subsidiaries, acting in its capacity as an officer) may act in the best interest
of the Sponsor and its Affiliates and (ii) no Sponsor Affiliated Person
(including any Sponsor Director acting in its capacity as a director, or any
other Sponsor Affiliated Person serving as an officer of the Company or any of
its direct or indirect subsidiaries acting in its capacity as an officer), shall
be obligated to (A) reveal to the Company or any of its direct or indirect
subsidiaries confidential information belonging to or relating to the business
of the Sponsor or its Affiliates or (B) recommend or take any action in its
capacity as shareholder, director or officer of the Company, as the case may be,
that prefers the interest of the Company or any of its subsidiaries over the
interest of the Sponsor and its Affiliates, or such Sponsor Affiliated Person,
as the case may be.

(e) The Company hereby acknowledges and agrees that, to the fullest extent
permitted by applicable law, the Sponsor Affiliated Persons (including each
Sponsor Director, acting in its capacity as a director and/or any Sponsor
Affiliated Person serving as an officer of the Company or any of its direct or
indirect subsidiaries, acting in its capacity as an officer) are not restricted
from using Acquired Knowledge in making investment, voting, monitoring,
governance or other decisions relating to other entities or securities.

(f) For the avoidance of doubt, nothing shall prevent any portfolio company of
any Sponsor from pursuing any Corporate Opportunities, and no portfolio company
of any Sponsor shall have any obligation to the Company pursuant to this
Section 4.3.

Section 4.4     Assignment; Benefit.

(a) All Company Shares held by 2339532 Ontario Limited will, upon the
dissolution of DTZ LP, be distributed, directly or indirectly, to Ontario
Teachers’ Pension Plan Board, including through one or more of its Affiliates,
and in connection with such distribution, Ontario Teachers’ Pension Plan Board
or any of such Affiliates holding Company Shares shall, without further action,
be deemed to be a Sponsor hereunder and have all of the rights and obligations
thereof as a Sponsor as if it were 2339532 Ontario Limited. Notwithstanding the
foregoing, and for the avoidance of doubt, after such distribution 2339532
Ontario Limited will continue to be subject to any obligations and restrictions
hereunder. All other rights and obligations hereunder shall not be assignable
without the prior written consent of the other parties hereto, provided that
each Sponsor may assign its rights and obligations hereunder to its Affiliates
holding Company Shares, without the prior written consent of the other parties
hereto. Any attempted assignment of rights or obligations in violation of this
Section 4.4 shall be null and void.

(b) This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and their respective successors and permitted assigns, and other
than the Indemnitees, the Fund Indemnitors and any insurer of a Fund Indemnitor
under Section 3.1(n), and the Sponsors, their Representatives and the Sponsor
Affiliated Persons under Section 4.3, a person who is not a party to this
Agreement may not enforce any of its terms under the Contracts (Rights of Third
Parties) Act 1999.

Section 4.5     Confidentiality.

 

14



--------------------------------------------------------------------------------

(a) The Company, hereby agrees that it, and any direct or indirect partner,
manager, member, shareholder, employee, director, officer or agent thereof, with
the exception of the Sponsor Affiliated Persons (each, an “Affiliated Person”),
shall keep confidential, and shall not disclose to any third Person or use for
its own benefit, without prior written approval of the Sponsors, any non-public
information with respect to the Sponsors or any of their respective subsidiaries
or Affiliates (including any Person in which a Sponsor holds, or contemplates
acquiring, an investment) (“Sponsor Confidential Information”) that is in the
Company’s or such Affiliated Persons’ possession on the date hereof or disclosed
after the date of this Agreement to the Company or such Affiliated Persons by or
on behalf of the Sponsors or their respective subsidiaries or Affiliates,
provided, that the Company and the Affiliated Persons may disclose any such
Sponsor Confidential Information (i) as has become generally available to the
public, was or has come into the Company’s or the Affiliated Persons’ possession
on a non-confidential basis, without a breach of any confidentiality obligations
by the Person disclosing such Sponsor Confidential Information, or has been
independently developed by such Person, without use of the Sponsor Confidential
Information, (ii) to the Company’s Affiliates, directors, officers,
representatives, agents and employees and professional advisers who need to know
such Sponsor Confidential Information and agree to keep it confidential on terms
consistent with this Section 4.5(a), (iii) to the extent necessary in order to
comply with any law, order, regulation or ruling applicable to the Company or
its Affiliates, or to a regulatory agency with applicable jurisdiction, and
(iv) as may be required in response to any summons or subpoena or in connection
with any litigation or arbitration, it being agreed that, unless such Sponsor
Confidential Information has been generally available to the public, if such
Sponsor Confidential Information is being requested pursuant to a summons or
subpoena or a discovery request in connection with a litigation, then (x) the
Company shall give the Sponsors notice of such request and shall cooperate with
the Sponsors at the Sponsors’ request so that the Sponsors may, in their
discretion, seek a protective order or other appropriate remedy, if available,
and (y) in the event that such protective order is not obtained (or sought by
the Sponsors after notice), the Company (a) shall furnish only that portion of
the Sponsor Confidential Information which, in the written opinion of counsel,
is legally required to be furnished and (b) will exercise its reasonable efforts
to obtain adequate assurances that confidential treatment will be accorded such
Sponsor Confidential Information by its recipients.

(b) The Company grants permission to the Sponsors to use the name and logo of
the Company in marketing materials used by the Sponsors and their Affiliates.
The Sponsors and their Affiliates shall include a trademark attribution notice
giving notice of the Company’s ownership of their trademarks in any marketing
materials in which the Company’s name and logo appear.

(c) Notwithstanding anything to the contrary contained in this Agreement, the
provisions of this Section 4.5 shall survive termination of this Agreement
(whether with respect to one or all of the Sponsors) with respect to matters
arising before or after such termination, and shall remain in full force and
effect until such time as such provisions are explicitly waived and revoked by
each of the Sponsors. Such waiver and revocation shall be made in writing to the
Company and shall take effect at the time specified therein or, if no time is
specified therein, at the time of receipt thereof by the Company.

 

15



--------------------------------------------------------------------------------

Section 4.6     Termination. If not otherwise stipulated, this Agreement shall
terminate automatically (without any action by any party hereto) as to each
Shareholder as of the date when such Shareholder no longer has the right to
nominate any directors to the Board pursuant to Article III hereof (without
prejudice to accrued rights and obligations).

Section 4.7     Severability. In the event that any provision of this Agreement
shall be invalid, illegal or unenforceable such provision shall be construed by
limiting it so as to be valid, legal and enforceable to the maximum extent
provided by law and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 4.8     Entire Agreement; Amendment.

(a) This Agreement sets forth the entire understanding and agreement between the
parties with respect to the transactions contemplated herein and supersedes and
replaces any prior understanding, agreement or statement of intent, in each case
written or oral, of any kind and every nature with respect hereto. This
Agreement or any provision hereof may only be amended, modified or waived, in
whole or in part, at any time by an instrument in writing signed by the Company
(whose agreement to such amendment, modification or waiver shall not be
unreasonably withheld) and the Sponsors (that remain a party to this Agreement);
provided that to the extent that Other Shareholders become party hereto, the
prior written consent of the holders of the Majority in Interest of the Company
Shares then held by the Other Shareholders shall be required for any amendment,
modification or waiver that would have a disproportionate and adverse effect in
any material respect on the rights of Other Shareholders under this Agreement
relative to the Sponsors.

(b) No waiver of any breach of any of the terms of this Agreement shall be
effective unless such waiver is expressly made in writing and executed and
delivered by the party against whom such waiver is claimed. The waiver by any
party hereto of a breach of any provision of this Agreement shall not operate or
be construed as a further or continuing waiver of such breach or as a waiver of
any other or subsequent breach. Except as otherwise expressly provided herein,
no failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.

Section 4.9     Counterparts. This Agreement may be executed in any number of
separate counterparts each of which when so executed shall be deemed to be an
original and all of which together shall constitute one and the same agreement.
Counterpart signature pages to this Agreement may be delivered by facsimile or
electronic delivery (i.e., by email of a PDF signature page) and each such
counterpart signature page will constitute an original for all purposes.

Section 4.10     Notices. Unless otherwise specified herein, all notices,
consents, approvals, reports, designations, requests, waivers, elections and
other communications authorized or required to be given pursuant to this
Agreement shall be in writing and shall be given, made or delivered by personal
hand-delivery, by facsimile transmission, by electronic

 

16



--------------------------------------------------------------------------------

mail, by mailing the same in a sealed envelope, registered first-class mail,
postage prepaid, return receipt requested, or by air courier guaranteeing
overnight delivery (and such notice shall be deemed to have been duly given,
made or delivered (a) on the date received, if delivered by personal hand
delivery, (b) on the date received, if delivered by facsimile transmission, by
electronic mail or by registered first-class mail prior to 5:00 p.m. prevailing
local time on a Business Day, or if delivered after 5:00 p.m. prevailing local
time on a Business Day or on other than a Business Day, on the first Business
Day thereafter and (c) two (2) Business Days after being sent by air courier
guaranteeing overnight delivery), at the following addresses (or at such other
address as shall be specified by like notice):

If to the Company to:

Cushman & Wakefield plc

225 West Wacker Drive, Suite 3000

Chicago, Illinois 60606

Attention:         General Counsel

E-mail:             brett.soloway@cushwake.com

with a copy (which shall not constitute notice) to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attention:         Jeffrey Karpf

                         Helena Grannis

E-mail:             jkarpf@cgsh.com

                          hgrannis@cgsh.com

If to TPG to:

301 Commerce Street

Suite 3300

Fort Worth, TX 76102

Attention: Office of General Counsel

E-mail: officeofgeneralcounsel@tpg.com

with a copy to (which shall not constitute notice) to:

345 California Street

San Francisco, CA 94104

Attention: Adam Fliss

E-mail: afliss@tpg.com

If to PAG to:

c/o 32/F, AIA Central

1 Connaught Road Central

HongKong

Attention:    Jon Lewis

 

17



--------------------------------------------------------------------------------

                    Elaine Chen

E-mail:        jlewis@pag.com

                    echen@pag.com

with a copy (which shall not constitute notice) to:

Fenwick & West LLP

Unit 908, 9th Floor, Kerry Parkside Office

No. 1155 Fang Dian Road

Pudong New Area, Shanghai 201204

People’s Republic of China

Attention:     Niping Wu

Email:           niping.wu@fenwick.com

If to OTPP to:

Ontario Teachers’ Pension Plan Board

5650 Yonge Street

Toronto, Ontario M2M 4H5

Canada

Attention:     Raju Ruparelia

E-mail:         raju_ruparelia@otpp.com

                     law_investments@ottp.com

with a copy (which shall not constitute notice) to:

Baker McKenzie

Tower One—International Towers Sydney

Level 46—100 Barangaroo Avenue

Sydney NSW 2000

Australia

Attention:     Michael Kunstler

                     Lewis Apostolou

E-mail:         michael.kunstler@bakermckenzie.com

                     lewis.apostolou@bakermckenzie.com

Section 4.11     Governing Law. This Agreement, and any disputes arising out of
or in connection therewith, shall be governed by and construed in accordance
with English law, without reference to its principles of conflicts of law.

Section 4.12     Dispute Resolution.

(a) Any dispute, controversy or claim arising out of, relating to, or in
connection with, this Agreement (including its existence, validity,
interpretation, breach, termination or enforcement as well as all matters
relating to its negotiation, including pre-contractual liability) (each a
“Dispute”) shall be referred to and finally settled by arbitration administered
by the

 

18



--------------------------------------------------------------------------------

International Court of Arbitration of the International Chamber of Commerce
(“ICC Court”) in accordance with the Rules of Arbitration of the International
Chamber of Commerce (the “ICC Rules”) then in effect, except as they may be
modified in this Agreement or by agreement of the parties.

(b) The arbitration shall be conducted by three arbitrators. To the extent the
Dispute involves two parties to this Agreement, each party subject to the
Dispute shall nominate an arbitrator within thirty (30) days after delivery of
the request for arbitration and the two arbitrators so appointed shall nominate
the third arbitrator, who shall be the president of the arbitral tribunal,
within thirty (30) days of their appointment. Any arbitrator not nominated
within the applicable time limits shall be appointed by the ICC Court.

(c) The seat of arbitration shall be New York, New York, and the language of the
arbitration shall be English.

(d) By agreeing to arbitration, the parties do not intend to deprive any court
of competent jurisdiction of its ability to issue any form of provisional
remedy, including a preliminary injunction or attachment in aid of the
arbitration, or order any interim or conservatory measure. A request for such
provisional remedy or interim or conservatory measure by a party to a court
shall not be deemed a waiver of this agreement to arbitrate. The parties hereby
consent to the non-exclusive jurisdiction of the courts of England with respect
to applications for provisional remedies or interim or conservatory measures.

(e) The award rendered by the arbitral tribunal, which shall cover which party
shall bear the costs of the arbitration, shall be final and binding on the
parties. Judgment on the award may be entered in any court of competent
jurisdiction.

(f) The validity, construction and interpretation of this arbitration clause
shall be governed by English law.

(g) The parties shall maintain strict confidentiality with respect to all
aspects of the arbitration and shall not disclose the fact, conduct or outcome
of the arbitration to any nonparties or non-participants, except to the extent
required by law, court order or to the extent necessary to recognize, confirm or
enforce the final award in the arbitration, enforce provisions of this
arbitration clause, or seek provision remedies from a court of competent
jurisdiction, without the prior written consent of all parties to the
arbitration.

(h) The parties agree to opt out of the ICC Rules’ Expedited Procedure
provisions.

(i) The parties agree that any arbitral tribunal appointed hereunder may
exercise jurisdiction with respect to both this Agreement and the Coordination
Agreement. The parties consent to the consolidation of arbitrations commenced
hereunder and/or under the Coordination Agreement as follows. If two or more
arbitrations are commenced hereunder and/or under the Coordination Agreement,
any party named as claimant or respondent in any of these arbitrations may
petition any arbitral tribunal appointed in these arbitrations for an order that
the several arbitrations be consolidated in a single arbitration before that
arbitral tribunal (a “Consolidation Order”). In deciding whether to make such a
Consolidation Order, that arbitral tribunal shall consider whether the several
arbitrations raise common issues of law or fact and whether to

 

19



--------------------------------------------------------------------------------

consolidate the several arbitrations would serve the interests of justice and
efficiency. If before a Consolidation Order is made by an arbitral tribunal with
respect to another arbitration, arbitrators have already been appointed in that
other arbitration, their appointment terminates upon the making of such
Consolidation Order and they are deemed to be functus officio. In the event of
two or more conflicting Consolidation Orders, the Consolidation Order that was
made first in time shall prevail.

Section 4.13     Specific Performance. It is hereby agreed and acknowledged that
it may not be impossible to measure in money the damages that would be suffered
if the parties fail to comply with any of the obligations herein imposed on them
by this Agreement and that, in the event of any such failure, an aggrieved party
may be irreparably damaged and may not have an adequate remedy at law. Any such
party shall therefore be entitled (in addition to any other remedy to which such
party may be entitled at law or in equity) to injunctive relief, including
specific performance, to enforce such obligations, without the posting of any
bond, and if any action should be brought in equity to enforce any of the
provisions of this Agreement, none of the parties hereto shall raise the defense
that there is an adequate remedy at law.

Section 4.14     Acquisition of Shares.

(a) Any Company Shares acquired subsequent to the date hereof by a Shareholder
shall be subject to the terms and conditions of this Agreement. For the
avoidance of doubt, a Shareholder who acquires Company Shares subsequent to the
date hereof shall not reacquire any rights previously lost under this Agreement
as a result of a decrease in the amount of Company Shares beneficially owned by
such Shareholder.

(b) Nothing in this Agreement shall in any way restrict or prohibit any
activities of OTPP or its Affiliates, or require OTPP or its Affiliates to take
(or not take) any action (including voting or not voting Company Shares), with
respect to Company Shares:

(1) where such Company Shares are held in an index fund (or other similar
investment) which invests in a broad basket of securities;

(2) where such Company Shares are acquired on behalf of OTPP or an Affiliate of
OTPP by third-party investment managers with discretionary authority, or made by
investment funds or other pooled investment vehicles in which OTPP or its
Affiliates have invested as a passive investor with no power to direct the
investments of such passive investments, and such investments are managed by
third parties; or

(3) where the decision to acquire or dispose of any interest in such Company
Shares on behalf of OTPP or an Affiliate of OTPP is undertaken by a portfolio
company of OTPP or an Affiliate of OTTP that, in the ordinary course of
business, provides market-maker, broker, trustee or nominee services, and where
such decision is made in connection with the provision of such services.

[Signature pages follow]

 

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written.

 

CUSHMAN & WAKEFIELD PLC By:  

/s/ Brett White

  Name:  Brett White   Title:    Director, Executive Chairman and Chief
Executive Officer

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

 

Signed for and on behalf of

TPG Drone Investment, L.P.

  By: TPG Asia Advisors VI, Inc., its general partner  

/s/ Michael LaGatta

Name:  Michael LaGatta

  Title:    Vice President

 

 

Signed for and on behalf of

TPG Drone Co-Invest, L.P.

  By:  

/s/ Michael LaGatta

Name:  Michael LaGatta

  Title:    Vice President

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

 

Signed for and on behalf of

PAGAC Drone Holding I LP

  By: PAGAC Drone Holding GP I Limited, its general partner  

/s/ Timothy Zee

Name: Timothy Zee

  Title:   Authorized Signatory

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

Signed for and on behalf of

2339532 Ontario Ltd.

/s/ Rajeev Ruparelia

Name: Rajeev Ruparelia Title:   Authorized Signatory

 

Signed for and on behalf of

Ontario Teachers’ Pension Plan Board

/s/ Rajeev Ruparelia

Name: Rajeev Ruparelia Title:   Authorized Signatory

[Signature Page to Shareholders Agreement]



--------------------------------------------------------------------------------

Signed for and on behalf of

DTZ Investment Holdings LP

By: DTZ Investment Holdings GenPar LLP, its general partner

/s/ Anand Tejani

Name: Anand Tejani Title:   Authorized Signatory

[Signature Page to Shareholders Agreement]